 

AMENDED AND RESTATED LOAN AGREEMENT

 

Amended and Restated Loan Agreement (this “Agreement”) dated as of 31 July 2013,
between Globalstar, Inc., a Delaware corporation (the "Borrower"), and Thermo
Funding Company LLC, a Colorado limited liability company (the "Lender").

 

Recitals:

 

1.            The Borrower is party to the COFACE Facility Agreement dated 5
June 2009 (as amended, the “COFACE Agreement”), between, among others, the
Borrower, BNP Paribas as the Security Agent ("Paribas") and the lenders
thereunder, pursuant to which the Borrower is indebted to the lenders in the
principal amount of approximately $586,324,000 as of the date hereof.

 

2.            As a condition precedent to any borrowings under the COFACE
Agreement, the Borrower established an account with Paribas under the Accounts
Agreement (as defined in the COFACE Agreement) entitled the Debt Service Reserve
Account (the "DSRA").

 

3.            Pursuant to a Loan Agreement dated as of 25 June 2009 (the “Prior
Agreement”), the Borrower is indebted to the Lender as of the date hereof in the
amount of $57,433,784, including accrued and capitalized interest (the “Loans”)
to fund the DSRA and for other corporate purposes.

 

4.            The Borrower desires to enter into a Global Deed of Amendment and
Restatement dated 31 July 2013 (the “GARA”) among the Borrower, the Lender,
certain subsidiaries of the Lender, Paribas and the other parties to the COFACE
Agreement.

 

5.            Pursuant to the GARA, the COFACE Agreement will be amended and
restated in the form attached to the GARA (the “A&R COFACE Agreement”).

 

6.            The COFACE Agreement previously permitted the Borrower to repay
the Loans from Excess Cash Flow (as defined in the COFACE Agreement), and the
A&R COFACE Agreement prohibits the Borrower from repaying the Loans until all of
its obligations under the A&R COFACE Agreement have been paid in full.

 

7.            In connection with the closing of the transactions contemplated by
the GARA, the Borrower and the Lender desire to amend and restate the Prior
Agreement as set forth herein, pursuant to which the Loans will be evidenced by
a note.

 

The Borrower and the Lender hereby agree as follows:

 

1.            Amendment and Restatement. The Prior Agreement is hereby amended
and restated as set forth herein.

 

2.            Loans.

 

a.           Pursuant to the Prior Agreement, the Borrower is currently indebted
to the Lender in the amount of $57,433,784 million with respect to the Loans.

 

 

 

 

b.           The Loans shall be evidenced by a Subordinated Promissory Note in
the form of Exhibit A hereto.

 

c.           The Lender has no obligation to make any additional loans under
this Agreement.

 

3.            Interest.

 

a.           The outstanding principal amount of the Loans shall continue to
bear interest at the rate of 12% per annum, accruing monthly in arrears on the
last day of each month.

 

b.           Interest accruing on the Loans as provided in Section 3(a) shall
not be payable currently but shall be capitalized and added to the outstanding
principal amount of the Loans.

 

4.            Payments.

 

a.             Payment and receipt of any amount of the Loans are subject in all
respects to the terms of the Subordination Deed (as defined below).

 

b.            The Loans shall become immediately due and payable in full upon:

 

(i)          any Borrower Change in Control (as defined in the A&R COFACE
Agreement) or

 

(ii)         any acceleration of the maturity of the indebtedness under the A&R
COFACE Agreement,

 

provided that the Lender will not take any action to recover any sum due in
accordance with this clause 4(a) unless permitted by and in accordance with the
Subordination Deed.

 

c.           Unless previously paid, the Loans shall be due and payable six
months after all obligations under the A&R COFACE Agreement have been paid in
full.

 

d.           If a Fundamental Change (as defined in the Fourth Supplemental
Indenture by and among the Borrower and U.S. Bank National Association, as
Trustee, dated as of May 20, 2013 (the “Indenture”)) occurs prior to the
repayment in full of the Loans, the Borrower shall pay to the Lender, together
with the repayment of the Loans, additional interest in an amount equal to the
applicable Fundamental Change Make-Whole Amount (as defined in the Indenture).

 

2

 

 

5.            Subordination. All obligations of the Borrower to the Lender under
this Agreement are subordinated to the Borrower’s obligations under the A&R
COFACE Agreement and are subject to the provisions of the Subordination Deed
between the Borrower, the Lender and BNP Paribas, as Security Agent, dated 5
June 2009, as amended and restated by a Global Deed of Amendment and Restatement
dated 31 July 2013 (the “Subordination Deed”), a copy of which is attached
hereto as Exhibit B. The Subordination Deed is for the benefit of and
enforceable by the lenders under the A&R COFACE Agreement, provided that the
Lender may not require the Borrower to do anything under this Agreement which is
inconsistent with the obligations of the parties to the Subordination Deed or
seek any remedies for the failure of the Borrower to do anything under this
Agreement that is inconsistent with the Borrower’s obligations under the
Subordination Deed or the other Finance Documents (as such term is defined in
the A&R COFACE Agreement).

 

6.            Warrant. As additional consideration for the Lender entering into
the prior Agreement and making the Loans, on June 25, 2009, the Borrower issued
to the Lender a warrant (the “Warrant”). The Warrant shall remain in full force
and effect in accordance with its terms.

 

7.            Conversion, et al.

 

a.             The Lender may convert all or part of the Loans, including any
accrued interest thereon, into shares of Common Stock (as defined in the
Indenture) of the Borrower upon the terms of Article IX of the Indenture as if
the Loans were Securities (as defined in the Indenture).

 

b.             Section 2.01(g) of the Indenture shall also apply to the Loans as
if the Loans were Securities.

 

c.             Notwithstanding the foregoing, Sections 9.06(b) and (c) and
Section 9.9 of the Indenture shall not apply to any conversion of the Loans.
Furthermore, notwithstanding anything herein, and for the avoidance of doubt,
nothing in this Agreement or the Promissory Note, and nothing in the Indenture,
shall permit the Lender to receive, or the Borrower to make, a cash payment on
account of all or part of the Loans (including any accrued interest thereon) or
any shares of Common Stock into which all or part of the Loans (including any
accrued interest thereon) were converted unless such payment is permitted
pursuant to the Subordination Deed.

 

d.            No amendment to the terms of the Indenture after the date hereof
shall be applicable to the terms of the Indenture as incorporated in this
Agreement without the prior written consent of the Lender.

 

e.            Any reference in the terms of the Indenture incorporated in this
Agreement to the “Trustee” or the “Conversion Agent” shall be deemed to refer to
the Borrower for the purposes of this Agreement.

 

f.              If the issuance of shares of Common Stock to the Lender upon the
conversion of the Loans would constitute a “Change of Control,” “Default” or
“Event of Default” under any agreement applicable to the Borrower, the Borrower
shall issue to the Lender, in lieu of such shares, an equal number of shares of
its non-voting common stock.

 

8.            Representations and Warranties of the Borrower. The Borrower
represents and warrants to the Lender, with respect to the transactions
contemplated hereby (collectively, the “Transaction”) as of the date hereof, as
follows:

 

3

 

 

a.           Organization and Authority. The Borrower has all requisite power
and authority to enter into this Agreement and to consummate the Transaction.
The Borrower is duly incorporated and validly existing under the laws of the
State of Delaware. The execution and delivery by the Borrower of this Agreement,
the Note and the Warrant and the consummation by the Borrower of the Transaction
have been duly authorized. This Agreement, the Note and the Warrant, when duly
executed and delivered by the Borrower, will constitute a legal, valid, and
binding obligations of the Borrower, enforceable against it in accordance with
their respective terms; except as the enforcement hereof may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium, or
similar laws affecting the enforcement of creditors' rights generally and
general equitable principles whether in a proceeding in equity or at law.

 

b.           Noncontravention. The execution and delivery of this Agreement, the
Note and the Warrant, the consummation of the Transaction and the fulfillment of
and compliance with the terms and conditions hereof and thereof do not and will,
not with the passing of time or giving of notice (i) result in a violation of
the organizational documents of the Borrower, (ii) violate any law, rule,
regulation, provision of any judicial or administrative order, award, judgment
or decree applicable to the Borrower, or (iii) conflict with, result in a breach
of or right to cancel or constitute a default under any agreement, or instrument
to which the Company is a party, by which the Borrower is bound or to which the
Borrower is subject.

 

c.           Title. Upon exercise of the Warrant in accordance with its terms,
or the conversion of the Loans in accordance with the terms of this Agreement,
the Lender will obtain good, valid and transferable title to the shares subject
to the Warrant (the “Warrant Shares”) or to the Note (the “Loan Shares”), as the
case may be, free and clear of all liens, claims and encumbrances whatsoever,
and all of the Warrant Shares and Loan Shares when issued will be validly
authorized, duly issued and outstanding, fully paid and non-assessable.

 

d.           Shares. The Borrower is issuing the Note, the Warrant and any
Warrant Shares or Loan Shares pursuant to an exemption from registration under
Section 4(2) of the Securities Act of 1933 (the “Securities Act”).

 

e.           Broker. No officer, director, employee or third party shall be
entitled to receive any brokerage commissions or similar compensation in
connection with the Transaction based on any arrangement or agreement made by or
on behalf of the Borrower.

 

f.            Acknowledgement. The Borrower acknowledges that the Lender has not
made any representations or warranties to it except to the extent of the
representations and warranties of the Lender in this Agreement.

 

9.            Representations and Warranties of the Lender. The Lender hereby
represents and warrants to the Borrower as follows:

 

4

 

 

a.           Organization and Authority. The Lender has all requisite power and
authority to enter this Agreement and to consummate the Transactions
contemplated hereby. The Lender is duly organized or formed and validly existing
as a limited liability company and in good standing under the laws of the State
of Colorado. The execution and delivery by the Lender of this Agreement and the
consummation by the Lender of the Transaction have been duly authorized. This
Agreement, when duly executed and delivered by the Lender will constitute a
legal, valid and binding obligation of the Lender in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or similar laws affecting the
enforcement of creditors' rights generally and general equitable principles
whether in a proceeding in equity or at law.

 

b.           Noncontravention. The execution and delivery of this Agreement, the
consummation of the Transaction and the fulfillment of and compliance with the
terms and conditions hereof do not and will not with the passing of time or
giving of notice (i) result in a violation of the organizational documents of
the Lender, (ii) violate any law, rule, regulation, provision of any judicial or
administrative order, award, judgment or decree applicable to the Lender or
(iii) conflict with, result in a breach of or right to cancel or constitute a
default under any agreement or instrument to which the Lender is a party, by
which the Lender is bound or to which the Lender is subject.

 

c.           Securities Act. The Lender is acquiring the Note, the Warrant, any
Warrant Shares and any Loan Shares for its own account for investment only and
not with any view towards the public sale or distribution thereof, except
pursuant to sales registered or exempted under the Securities Act.

 

d.           Lender's Qualifications. The Lender is an "accredited investor” as
defined in Regulation D under the Securities Act of 1933 (the “Securities Act”).

 

e.           Transfer or Resale. The Lender understands that the Note, the
Warrant and any Warrant Shares or Loan Shares have not been and are not being
registered under the Securities Act or any state securities laws and may not be
offered for sale, sold, assigned or transferred without registration under the
Securities Act or an exemption therefrom, and that the exemption of the
Transaction is Section 4(2) of the Securities Act. The Lender understands that a
legend restricting transfer except in compliance with the Securities Act will be
reflected on the certificates or records representing the Note, the Warrant and
any Warrant Shares or Loan Shares.

 

f.            Broker. No officer, director, employee or third party shall be
entitled to receive any brokerage commissions or similar compensation in
connection with the Transaction contemplated by this Agreement based on any
arrangement or agreement made by or on behalf of the Lender.

 

g.           Acknowledgements. The Lender acknowledges that the Borrower has not
made any representations or warranties to it except to the extent of the
representations and warranties of the Borrower in this Agreement.

 

10.          Reporting. Each party is responsible for making and shall make its
own required reports with the Securities and Exchange Commission regarding the
Transaction.         

 

11.          Survival. The representations and warranties of the Lender and the
Borrower contained in Sections 8 and 9 and the covenant in Section 10 shall
survive this Agreement.

 

5

 

 

12.          Successors and Assigns. Neither party may assign this Agreement or
its rights or obligations hereunder without the prior written consent of the
other party. Subject to the preceding, this Agreement shall be binding upon,
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns.

 

13.          Severability. If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or enforceability of
such provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change; the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or enforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

14.          Entire Agreement; Amendment. This Agreement supersedes the Prior
Agreement, and, except as specifically set forth herein, neither the Lender nor
the Borrower makes any other representation, warranty, covenant or undertaking
to the other with respect to the matters set forth herein. No provision of this
Agreement or the Note shall be deemed to modify, amend or waive any of the terms
of, or rights and obligations arising from, the Subordination Deed. No provision
of this Agreement may be amended, waived, terminated or otherwise modified other
than by an instrument in writing signed by the Lender and the Borrower. Any
amendment to this Agreement made in conformity with the provisions of this
Section 14 shall be binding on all parties. No provision hereof may be waived
other than by an instrument in writing signed by the party granting such waiver.

 

15.          Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and the respective successors, legal
representatives and assigns of each.

 

16.          Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
one and the .same instrument.

 

17.          Applicable Law. This Agreement shall be governed by the laws of the
State of Delaware, without regard to the choice of law rules thereof.

 

[signature page follows]

 

6

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by each of the parties
hereto as of the date first above written.

 

  THERMO FUNDING COMPANY LLC         By: /s/ Richard S. Roberts     Printed
Name: Richard S. Roberts     Title:   Manager         GLOBALSTAR, INC.        
By: /s/ Richard S. Roberts     Printed Name: Richard S. Roberts    
Title:  Corporate Secretary

 

7

 

 

Exhibit A

 

THE RIGHTS OF PAYEE UNDER THIS NOTE ARE SUBJECT TO THE TERMS OF THE
SUBORDINATION DEED DATED 22 JUNE 2009 AMONG PAYEE, MAKER, BNP PARIBAS, AS COFACE
AGENT, AND BNP PARIBAS, AS SECURITY AGENT, AS AMENDED AND RESTATED PURSUANT TO A
GLOBAL DEED OF AMENDMENT AND RESTATEMENT DATED 31 JULY 2013 (THE “sUBORDINATION
DEED”)

 

SUBORDINATED PROMISSORY NOTE

 

$57,433,784   Dated as of July 31, 2013  

 

FOR VALUE RECEIVED, Globalstar, Inc., a Delaware corporation (“Maker”), promises
to pay to the order of Thermo Funding Company LLC, a Colorado limited liability
company, or its assigns (“Payee”), in lawful money, the principal sum of
$57,433,784 or such other amount as it may be obligated to pay pursuant to the
terms of the Agreement (as defined below).

 

This Promissory Note (this “Note”) has been executed and delivered pursuant to
that certain Amended and Restated Loan Agreement dated as of July 31, 2013 by
and between Payee and Maker, as the same may be amended, restated, supplemented,
and/or renewed from time to time (the “Agreement”), and is subject to the terms
and conditions of the Agreement, which are, by this reference, incorporated
herein and made a part hereof. Capitalized terms used in this Note without
definition shall have the respective meanings set forth in the Agreement.

 

18.          PAYMENTS

 

a.           PRINCIPAL AND INTEREST

 

The principal, and all accrued interest thereon, represented by this Note shall
be paid as and when provided in the Agreement. Interest on the principal shall
accrue and be capitalized as provided in the Agreement. Payment and receipt of
any amount with respect to this Note are subject in all respects to the terms of
the Subordination Date.

 

b.           MANNER OF PAYMENT

 

All payments of principal and interest on this Note shall be made at Payee’s
principal place of business in Denver, Colorado or at such other place as Payee
shall designate to Maker in writing. If any payment of principal or interest on
this Note is due on a day that is not a Business Day, such payment shall be due
on the next succeeding Business Day, and such extension of time shall be taken
into account in calculating the amount of interest payable under this Note.
“Business Day” means any day other than a Saturday, Sunday, or legal holiday in
the State of Colorado.

 

8

 

 

 

c.           PREPAYMENT

 

Subject to the provisions of the Subordination Deed, without premium or penalty,
and at any time and from time to time, Maker may prepay all or any portion of
the outstanding principal balance due under this Note. Any partial prepayments
on this Note shall be applied first toward accrued but unpaid interest and next
toward principal payments in the inverse order of their maturity.

 

1.4.          SUBORDINATION

 

All of the rights of Payee under this Note and the Agreement are subject to
subordination as provided in the Agreement and the Subordination Deed.

 

1.5          CONVERSION

 

Payee may convert the principal amount of, and any accrued interest under, this
Note into equity securities of Maker as provided in the Agreement.

 

19.         DEFAULTS

 

a.            EVENTS OF DEFAULT

 

The occurrence of any one or more of the following events with respect to Maker
shall constitute an event of default under this Note (“Event of Default”):

 

(i)            If Maker fails to pay when due any payment of principal or
interest on this Note and such failure continues for fifteen (15) days after
Payee notifies Maker of such failure in writing.

 

(ii)         If, pursuant to or within the meaning of the United States
Bankruptcy Code or any other federal or state law relating to insolvency or
relief of debtors (a “Bankruptcy Law”), Maker: (i) commences a voluntary case or
proceeding; (ii) consents to the entry of an order for relief against it in an
involuntary case; (iii) consents to the appointment of a trustee, receiver,
assignee, liquidator, or similar official; (iv) makes an assignment for the
benefit of its creditors; or (v) admits in writing its inability to pay its
debts as they become due.

 

(iii)        If a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that: (i) is for relief against Maker in an involuntary
case; (ii) appoints a trustee, receiver, assignee, liquidator, or similar
official for Maker or substantially all of Maker’s properties; or (iii) orders
the liquidation of Maker, and in any of the foregoing cases the order or decree
is not dismissed within 60 days.

 

b.             NOTICE BY MAKER

 

Maker shall notify Payee in writing within five days after the occurrence of any
Event of Default of which Maker acquires knowledge.

 

9

 

 

c.           REMEDIES

 

If an Event of Default occurs under this Note (unless all Events of Default have
been cured or have been waived by Payee), Payee may, at its option: (i) by
written notice to Maker, declare the entire unpaid principal balance of this
Note, together with all accrued interest hereon, immediately due and payable ,
and which shall bear interest at the rate of 12% per annum, regardless of any
prior forbearance, and (ii) exercise any and all rights and remedies available
to it under applicable law, including, without limitation, the right to collect
from Maker all sums due under this Note.

 

Maker shall pay all reasonable costs and expenses incurred by or on behalf of
Payee in connection with Payee’s exercise of any or all of its rights and
remedies under this Section 2.3, including, without limitation, reasonable
attorneys’ fees.

 

20.          MISCELLANEOUS

 

a.           WAIVER

 

The rights and remedies of Payee under this Note shall be cumulative and not
alternative. No waiver by Payee of any right or remedy under this Note shall be
effective unless in a writing signed by Payee. No failure or delay in
exercising, or single or partial exercise of, any right, power, or privilege by
Payee under this Note will operate as a waiver of such right, power, or
privilege or will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law: (a) no claim or right of Payee
arising out of this Note can be discharged by Payee, in whole or in part, by a
waiver or renunciation of the claim or right unless in a writing signed by
Payee; (b) no waiver that may be given by Payee will be applicable except in the
specific instance for which it is given; and (c) no notice to or demand on Maker
will be deemed to be a waiver of any obligation of Maker or of the right of
Payee to take further action without notice or demand as provided in this Note.
Maker hereby waives presentment, demand, protest, and notice of dishonor and
protest.

 

b.           SEVERABILITY

 

If any provision of this Note is held invalid or unenforceable by any court of
competent jurisdiction, the other provisions of this Note will remain in full
force and effect. Any provision of this Note held invalid or unenforceable only
in part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.

 

c.           GOVERNING LAW

 

This Note shall be governed by and construed under the laws of the State of
Delaware, without regard to conflicts-of-laws principles that would require the
application of any other law.

 

10

 

 

d.           PARTIES IN INTEREST

 

This Note shall not be assigned or transferred by Payee without the express
prior written consent of Maker. Subject to the preceding sentence, this Note
will be binding in all respects upon Maker and inure to the benefit of Payee and
its successors and assigns.

 

e.           SECTION HEADINGS; CONSTRUCTION

 

The headings of sections in this Note are provided for convenience only and will
not affect its construction or interpretation.

 

[SIGNATURE PAGE FOLLOWS]

 

11

 

 

IN WITNESS WHEREOF, Maker has executed and delivered this Note as of the date
first stated above.

 

GLOBALSTAR, INC.

 

By: /s/ Richard S. Roberts         Name: Richard S. Roberts         Title:
Corporate Secretary  

 

12

 

 

Exhibit B

 

Subordination Deed – Filed with Exhibit 10.1 to Current Report on Form 8-K dated
August 22, 2013

 



13

